Order affirmed, without costs, on the opinion at the Appellate Division.
Concur: Chief Judge Fuld and Judges Scileppi, Breitel and Jasen. Judges Bergan and Keating dissent and vote to reinstate the verdict for the plaintiff as directed by the trial court, upon the ground that the defendants violated the clear mandate of section 241-a of the Labor Law, enacted to protect workmen engaged in this type of work. (See Joyce v. Rumsey Realty Cory., 17 N Y 2d 118, construing a similar statute, Labor Law, former § 241, subd. 1.) Taking no part: Judge Burke.